                        1 LARS T. FULLER (No. 141270)
                          SAM TAHERIAN (No. 170953)
                        2 THE FULLER LAW FIRM, P.C.
                          60 No. Keeble Ave.
                        3 San Jose, CA 95126
                          Telephone: (408)295-5595
                        4 Facsimile: (408) 295-9852

                        5 Attorneys for Debtor

                        6

                        7

                        8
                                                         UNITED STATES BANKRUPTCY COURT
                        9
                                                         NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                        SAN JOSE DIVISION
                       11
                            In re:                                                       CASE NO.: 21-50915-SLJ
                       12
                            PIERCE CONTRACTORS, INC                                      NOTICE OF OPPORTUNITY FOR
FULLER LAW FIRM, PC




                       13                                                                HEARING ON MOTION TO VALUE
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                                                                                         COLLATERAL OF SASSAN RAISSI, ET
                                                                  Debtor
     (408) 295-5595




                       14                                                                AL FOR THE PURPOSE OF MODIFYING
                                                                                         LIEN ON 194 LANTZ DR., MORGAN
                       15                                                                HILL, CA

                       16
                                                                                         CHAPTER 11
                       17                                                                (Subchapter V)
                       18                                                                Date:     None Set
                                                                                         Time:     None Set
                       19                                                                Court:    9
                       20

                       21
                                     TO Sassan Raissi, a sole individual, as to an undivided 600/1,429,000 interest; Jerry Kiachian,
                       22
                            a married man as is sole and separate property, as to an undivided 629,500/1,429,000 interest; Mohsen
                       23
                            Keyashian, a married man as his sole and separate property, as to an undivided 200,000/1,429,000
                       24
                            interest (“Lender” hereinafter), Edward Weber their attorney, Superior Loan Servicing, the U.S.
                       25

                       26 Trustee and all Parties in Interest.

                       27            Please take notice that Debtor Pierce Contractors, Inc. will and hereby does move the Court to
                       28
                                                                                     1
                                Notice of Opportunity for Hearing on Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an
                                          undivided, et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915        Doc# 10       Filed: 07/09/21         Entered: 07/09/21 17:18:58             Page 1 of 3
                        1 value the collateral of Lender consisting of real property commonly known as at 194 Lantz Dr.,

                        2 Morgan Hill, CA [hereinafter “Property”] for the purpose of cramming its lien on the basis that the

                        3
                            lien is partially under-secured.
                        4
                                    This motion is based on this Notice of Opportunity for Hearing on Motion to Value Collateral
                        5
                            of Sassan Raissi, et al for the Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA, the
                        6
                            Motion to Value Collateral of Sassan Raissi, et al for the Purpose of Modifying Lien on 194 Lantz
                        7

                        8 Dr., Morgan Hill, CA, the Memorandum of Points and Authorities in Support of Motion to Value

                        9 Collateral of Sassan Raissi, et al for the Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill,

                       10 CA, the Declaration in Support of Motion to Value Collateral, on the papers, records, and other

                       11
                            documents on file herein, and on such oral and documentary evidence as may be presented at the
                       12
                            hearing of this motion.
FULLER LAW FIRM, PC




                       13
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                                    This motion is brought pursuant to B.L.R. 9014-1(b)(3), Bankruptcy Rule 3012, and notice is
     (408) 295-5595




                       14

                       15 pursuant to FRBP 7004(b).

                       16           (i) That Bankruptcy Local Rule 9014-1 of the United States Bankruptcy Court for the Northern

                       17 District of California prescribes the procedures to be followed and that any objection to the requested

                       18 relief, or a request for hearing on the matter, must be filed and served upon the initiating party within

                       19
                            21 days of mailing of the notice;
                       20
                                    (ii) That a request for hearing or objection must be accompanied by any declarations or
                       21
                            memoranda of law the party objecting or requesting wishes to present in support of its position;
                       22

                       23           (iii) That if there is not a timely objection to the requested relief or a request for hearing, the

                       24 Court may enter an order granting the relief by default; and

                       25           (iv) That the initiating party will give at least 7 days written notice of hearing to the objecting
                       26
                            or requesting party, and to any trustee or committee appointed in the case, in the event an objection or
                       27
                            request for hearing is timely made; or the tentative hearing date.
                       28
                                                                                     2
                                Notice of Opportunity for Hearing on Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an
                                          undivided, et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915        Doc# 10       Filed: 07/09/21         Entered: 07/09/21 17:18:58             Page 2 of 3
                        1          If you oppose the motion, you may file a written opposition and must request a hearing and

                        2 serve a copy thereof on the following parties and entities:

                        3

                        4 THE BANKRUPTCY COURT:                        UNITED STATES BANKRUPCY COURT
                                                                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                        5                                              280 South First Street, 3rd Floor
                                                                       San Jose, CA 95113
                        6
                            DEBTOR’S COUNSEL:                          LARS T. FULLER, ESQ.
                        7                                              THE FULLER LAW FIRM, P.C.
                        8                                              60 N. Keeble Avenue
                                                                       San Jose, CA 95126
                        9
                            DEBTOR:                                    PIERCE CONTRACTORS, INC
                       10                                              194 Lantz Dr,
                                                                       Morgan Hill, CA 95037
                       11

                       12
                            Respectfully Submitted,
FULLER LAW FIRM, PC




                       13
 SAN JOSE, CA 95126
 60 N. KEEBLE AVE




                            Dated: July 9, 2021
     (408) 295-5595




                       14                                                        THE FULLER LAW FIRM, P.C.
                       15
                                                                                        By: Lars T. Fuller__
                       16                                                                     LARS T. FULLER
                                                                                           Attorney for Debtor
                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
                                                                                    3
                               Notice of Opportunity for Hearing on Motion to Value Collateral of Sassan Raissi, a Sole Individual, as to an
                                         undivided, et al for The Purpose of Modifying Lien on 194 Lantz Dr., Morgan Hill, CA
                      Case: 21-50915       Doc# 10       Filed: 07/09/21         Entered: 07/09/21 17:18:58             Page 3 of 3
